
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1498
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Sensenbrenner
			 (for himself, Mr. Lamborn,
			 Mr. Rehberg,
			 Mr. Petri, and
			 Mr. Ryan of Wisconsin) submitted the
			 following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Supporting efforts to retain the ban on the
		  National Highway Traffic Safety Administration’s (NHTSA) ability to lobby State
		  legislators using Federal tax dollars and urging the NHTSA to focus on crash
		  prevention and rider education and training.
	
	
		Whereas since 1995, Congress has protected the authority
			 of the States to determine whether motorcycle riders should wear
			 helmets;
		Whereas more than 7,000,000 motorcyclists cherish the
			 personal freedom and individual responsibility of motorcycle riding;
		Whereas there has been continuous growth in motorcycle use
			 and ownership, especially among females who account for more than 23 percent of
			 those who have ridden a motorcycle, and more than 12 percent of those who own a
			 motorcycle;
		Whereas motorcycles are the most affordable form of
			 private motorized transportation in the United States;
		Whereas according to the Governors Highway Safety
			 Association, motorcycle rider fatalities decreased by at least 10 percent in
			 2009, without the implementation of a Federal mandatory helmet law;
		Whereas the National Highway Traffic Safety
			 Administrator stated that the “core component of our program has not changed;
			 it is to increase helmet use” and anything that the Congress does that
			 would support the movement of riders into helmets would be efficacious of
			 safety.;
		Whereas the Tenth Amendment of the Constitution reads,
			 “The powers not delegated to the United States by the Constitution, nor
			 prohibited by it to the States, are reserved to the States respectively, or to
			 the people.”;
		Whereas despite the Tenth Amendment, the National Highway
			 Traffic Safety Administration (NHTSA) in the past lobbied State legislatures to
			 enact mandatory helmet laws using Federal tax dollars;
		Whereas in response to the NHTSA’s lobbying efforts,
			 section 30105 of title 49, United States Code, states that “No funds
			 appropriated to the Secretary for the National Highway Traffic Safety
			 Administration shall be available for any activity specifically designed to
			 urge a State or local legislator to favor or oppose the adoption of any
			 specific legislative proposal pending before any State or local legislative
			 body.”; and
		Whereas the motorcycling community is concerned that
			 Government health care plans will exclude coverage for riders injured while not
			 wearing a helmet: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives—
				(A)supports efforts to retain the ban on the
			 National Highway Traffic Safety Administration’s (NHTSA) ability to lobby State
			 legislators using Federal tax dollars;
				(B)encourages continued growth in the
			 motorcyclist community and for owners and riders to be responsible road
			 users;
				(C)recognizes the importance of motorcycle
			 crash prevention as the primary source of motorcycle safety;
				(D)encourages the NHTSA to focus on crash
			 prevention and rider education as the most significant priorities in motorcycle
			 safety;
				(E)recognizes that if motorcycle riders are
			 not involved in a crash then they will not be injured; and
				(F)encourages the NHTSA to provide to the
			 appropriate committees a detailed statement of why it believes it is less
			 important to focus on crash prevention, rider education and training, proper
			 licensing, and reducing impaired riding than on mandating universal helmet use;
			 and
				(2)it is the sense of the House of
			 Representatives that any law that supersedes State laws regarding the use of
			 helmets as it applies to denial of health care coverage and benefits resulting
			 from an injury sustained while riding a motorcycle should not be
			 implemented.
			
